Exhibit 10.19

GMAC COMMERCIAL FINANCE LLC

1290 Avenue of the Americas

New York, New York 10104

as of September 30, 2006

PERFUMANIA, INC.

MAGNIFIQUE PARFUMES AND COSMETICS, INC.

PERFUMANIA PUERTO RICO, INC.

TEN KESEF II, INC.

251 International Parkway

Sunrise, Florida 33325

 

Re:

   Amendment to Amended and Restated Revolving Credit and Security Agreement
(this “Amendment”)

Ladies and Gentlemen:

Reference is made to certain financing arrangements by and among PERFUMANIA,
INC., MAGNIFIQUE PARFUMES AND COSMETICS, INC., PERFUMANIA PUERTO RICO, INC., and
TEN KESEF II, INC. (each individually, a “Borrower” and collectively, the
“Borrowers”) and GMAC Commercial Finance LLC, as agent (in such capacity,
“Agent”) for certain institutional lenders (collectively, “Lenders”) pursuant to
certain financing agreements with Borrowers, including, but not limited to, the
Amended and Restated Revolving Credit and Security Agreement, dated as of
May 12, 2004 (as heretofore amended, supplemented or otherwise modified, the
“Credit Agreement”) entered into by and among Borrowers, Agent and Lenders. Each
capitalized term used herein and not otherwise defined shall have the meaning
ascribed to it in the Credit Agreement.

Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Credit Agreement as hereinafter set forth and, as an
accommodation to Borrowers, Agent and Lenders have agreed to make such
amendments, subject to the terms and provisions set forth in this Amendment.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. (a) Effective as of September 30, 2006 (the “Effective Date”), Section 7.6 of
the Credit Agreement (Capital Expenditures) is amended and restated in its
entirety to read as follows:

“7.6 Capital Expenditures. Contract for, purchase or make any other expenditures
or commitments for fixed or capital assets (including capitalized leases) in an
amount that, if added to the amounts of all other such expenditures and
commitments made by Borrowers during the twelve (12) months preceding the date
of calculation, would exceed, in the aggregate, $9,500,000 (the “CapEx Limit”).”

 



--------------------------------------------------------------------------------

(b) Effective as of the Effective Date, Section 10.10 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

“10.10 [Reserved]”

2. Notwithstanding anything to the contrary in Section 13.1 or elsewhere in the
Credit Agreement, the parties agree that (i) the Term shall be extended to
May 12, 2008, unless sooner terminated as in the Credit Agreement provided, and
(ii) an Early Termination Fee of 1% of the Maximum Loan Amount shall be payable
pursuant to clause (c) of Section 13.1 of the Credit Agreement if a Prepayment
Date occurs prior to May 12, 2008. Notwithstanding the preceding sentence, Agent
and Lenders agree that no Early Termination Fee shall be payable in connection
with a prepayment of the Obligations in full that arises from a merger or other
combination of Perfumania with Model Reorg, Inc., an affiliate of Quality King
Distributors, Inc., if Lenders participate in the financing arranged with
Perfumania subsequent to the merger.

3. In consideration of the amendment to the Credit Agreement provided for
herein, Borrowers jointly and severely agree to pay a non-refundable fee to
Lender in the amount of $75,000, which fee shall be fully earned and payable as
of the date hereof and shall be charged by Lender to the account of Borrowers as
of the date hereof.

4. Except as specifically set forth herein, no other changes or modifications to
the Credit Agreement are intended or implied, and, in all other respects, the
Credit Agreement shall continue to remain in full force and effect in accordance
with its terms as of the date hereof. Except as specifically set forth herein,
nothing contained herein shall evidence an amendment or other modification by
Agent and Lenders of any other provision of the Credit Agreement.

5. The terms and provisions of this Amendment shall be for the benefit of the
parties hereto and their respective successors and assigns; no other person,
firm, entity or corporation shall have any right, benefit or interest under this
Amendment. This Amendment sets forth the entire agreement and understanding of
the parties with respect to the matters set forth herein. This Amendment cannot
be changed, modified, amended or terminated except in a writing executed by the
party or parties to be charged.

6. This Amendment may be signed in counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one instrument.
In making proof of this Amendment, it shall not be necessary to produce or
account for more than

 



--------------------------------------------------------------------------------

one counterpart signed by the party or parties to be charged.

 

Very truly yours, GMAC COMMERCIAL FINANCE LLC By:  

/S/ Ed Hill

Title:   Director

 

ACKNOWLEDGED AND AGREED: PERFUMANIA, INC. MAGNIFIQUE PARFUMES AND COSMETICS,
INC. PERFUMANIA PUERTO RICO, INC. TEN KESEF II, INC. By:  

/S/ Donovan Chin

Title:   Chief Financial Officer of each

Date: December 11, 2006